Ms. Cathyrn E. Hinshaw Executive Director Arkansas Fire  Police Pension Review Board P.O. Drawer 34164 Little Rock, Arkansas 72203
Dear Ms. Hinshaw:
This is in response to your request for an opinion regarding Act 842 of 1983, which is codified at A.C.A. §§ 14-52-107 and14-53-108 (Supp. 1989). You have asked whether the phrase "except for the purpose of computing years of service for retirement purposes" means that unused accumulated sick leave shall not count for retirement purposes, or whether it means that there shall be a limit of ninety (90) days maximum of accumulated sick leave, but no limit for retirement purposes.
It is my opinion that the former interpretation is the correct one, that is, unused accumulated sick leave may not be counted as service credit when computing the years of service of a fire fighter or police officer for retirement purposes.
Act 842 of 1983 amended existing law by authorizing the accumulation of sick leave for fire fighters and police officers in first and second class cities at the rate of twenty (20) working days per year. See A.C.A. §§ 14-52-107(a)(1) and14-53-108(a)(1) (Supp. 1989). It then continued by stating:
  Provided that, if unused, sick leave shall accumulate to a maximum of sixty (60) days, unless the city by ordinance authorizes the accumulation of a greater amount but in no event to exceed a maximum accumulation of ninety (90) days, except for purposes of computing years of service for retirement purposes.
Acts 1983, No. 842, § 1.
The phrase "except for purposes of computing years of service for retirement purposes" must, in my opinion, be construed as an exception to the initial provision for the accumulation of sick leave up to sixty (60) days. Even with the changes in punctuation that occurred with the codification of this provision (see A.C.A. §§ 14-52-107(a)(2) and 14-53-108(a)(2) (Supp. 1989)), the separation of the last modifying phrase by a comma indicates that this phrase was intended to modify all of the preceding phrases.See generally 2A Sutherland Stat Const § 47.33 (4th ed.) and 82 C.J.S. Statutes § 334 (1953).
It is perhaps also significant to note that the exclusion of accumulated sick leave from service credit when computing years of service is consistent with the exclusion of accrued sick leave from the definition of "salary" for benefit calculation purposes.See A.C.A. §§ 24-11-422, -432, -818, and -826 (local police and fire pension funds); see also A.C.A. § 24-10-102(15) (definition of "pay" under local police and fire retirement system excludes nonrecurring remuneration). Legislative intent to provide service credit for unused accumulated sick leave would, in my opinion, have to clearly appear under the act, in light of these salary provisions.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh